August 23, 2012 By EDGAR Larry Spirgel Assistant Director United States Securities and Exchange Commission Division of Corporate Finance Washington, D. C. 20549 Re:Ambient Corporation Item 4.02 Form 8-K Filed August 15, 2012 File No. 001-35259 Comment Letter Dated August 17, 2012 Dear Mr. Spirgel: Further to the telephone conversation of August 20, 2012 between Mr. Joe Cascarano and our Chief Financial Officer, Mr. Mark Fidler, Ambient Corporation (the “Company”) hereby requests an extension of time in responding to the above referenced comment letter. The extension is needed as responding to the comments raised in the comment letter requires further complex valuation and accounting analyses. The Company intends to respond to the comment letter by August 31, 2012. Sincerely, /s/ John J. Joyce John J. Joyce
